DETAILED ACTION
	This is in response to communication received on 9/8/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 7/8/21.

Election/Restrictions
Applicant's election with traverse of Group II, claims 9-12, in the reply filed on 9/8/21 is acknowledged.  The traversal is on the ground(s) that the search would involve considerable overlap and thereby no undue burden exists.  This is not found persuasive because it was a requirement for Unity of Invention. The basis was that there was no shared special technical feature over the prior art which meant that the groups did not have unity. Whether or not the search would be undue burden is irrelevant to a Unity of Invention Requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable Coleman US Patent Number 7,991,257 hereinafter COLEMAN in view of Landis et al. US Patent Number 4,996,101 hereinafter LANDIS and Pater US Patent Number 5,149,746.
As for claim 9, Coleman teaches “The composites and optical devices made in accordant with the invention may also be provided with one or more adhesives to laminate the composite or components of the composite of the present invention to another film, surface or substrate or to another component to manufacture the composite.. Such adhesives include both optically clear and diffuse adhesives,” (column 29, lines 1-8), i.e. A method of manufacturing a… optically clear adhesive… dispensing the adhesive on a display module.
COLEMAN is silent on a semi-interpenetrating adhesive. 
LANDIS teaches “The semi-interpenetrating network polymer blends obtained according to the invention are useful as matrix resins in composites and laminates, as high-temperature adhesives” (column 20, lines 36-37), i.e. a semi-interpenetrating adhesive. 
LANDIS further teaches “For adhesives applications, the uncured resin, which comprises a polymer blend of the thermoset component and the linear polymer is dissolved in a suitable solvent or combination of solvents… After application of the adhesive composition, solvent is removed by drying and the adhesive is cured” (column 20, lines 41-49), i.e. providing a monomer mixture comprising thermoplastic-forming monomers and thermoset-forming monomers; dispensing the monomer mixture on a substrate.
LANDIS teaches “The invention provides a method of making a semi-interpenetrating polyimide network wherein a linear polymer is combined with a cross-linkable oligomer and wherein the linear polymer comprises a thermoplastic polyisoimide and the cross-linkable oligomer can comprise, e.g., a thermosetting acetylene-terminated oligomer, a maleimide-terminated oligomer, or a nadimide- terminated oligomer, preferably in the form of an isoimide, and the mixture is cured. During cure, the isoi-mide structural units undergo isomerization to the imide form along with the homopolymerization of the unsaturated e.g., acetylene, moieties of the oligomer (column 3, lines 42-53), and where ”thermosetting acetylene-terminated isoimide oligomer” (column 4, lines 17-25), i.e. curing the thermoset-forming monomers to form a thermoset network; curing the thermoplastic-forming monomers to form a thermoplastic network… wherein the thermoplastic network semi-interpenetrates the thermoset network to produce the semi-interpenetrating… adhesive.
LANDIS further teaches “It is homogeneous with no phase separation and has overall enhanced thermomechanical properties, such as compressive modulus and toughness” (column 4, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have providing a monomer mixture comprising thermoplastic-forming monomers and thermoset-forming monomers; dispensing the monomer mixture on a substrate, a semi-interpenetrating… adhesive… curing the thermoset-forming monomers to form a thermoset network; curing the thermoplastic-forming monomers to form a thermoplastic network… wherein the thermoplastic network semi-interpenetrates the thermoset network to produce the semi-interpenetrating… adhesive in the process of COLEMAN because LANDIS teaches that such semi-interpenetrating networks have improved thermomechanical properties.
wherein the curing the thermoplastic-forming monomers is performed after the curing of the thermoset-forming monomers.
PATER teaches “The composition of the constituent thermosetting and thermoplastic polyimides significantly affects many aspects of the processing, properties and morphology of the semi-IPN” (column 8, lines 38-31), i.e. wherein PATER teaches semi-interpenetrating networks and forming them.
PATER teaches “The synthesis of the present semi-IPN can proceed in two major ways: simultaneous and sequential… The sequential method involves a process in which one polymer is synthesized and/or crosslinked in the immediate presence of the other which has been prepolymerized. There are two sequential semi-IPNs: semi-1-IPN and semi-2-IPN. The former is prepared by polymerizing a linear polymer in a crosslinked network. The reverse sequence results in a semi-2-IPN.” (column 8, line 41 – column 9, line 1), i.e. wherein the curing the thermoplastic-forming monomers is performed after the curing of the thermoset-forming monomers.
It would have been well within the skill of the ordinary artisan before the effective filing date to replace LANDIS’s simultaneous curing with a sequential curing such that wherein the curing the thermoplastic-forming monomers is performed after the curing of the thermoset-forming monomers because PATER teaches that such a process was a known equivalent. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.
As for claim 10, Examiner notes that the claim language is such that the limitation is optional (wherein the monomer mixture can undergo two orthogonal reactions to form one or more thermoset networks, and after which another reaction to form one or more thermoplastic networks) but does not require that such a step actually take place. As the scope of the claim is optional, it is inherent that the combination of LANDIS, COLEMAN and PATER teaches the scope.
As for claim 11, COLEMAN is silent on a semi-interpenetrating adhesive. 
LANDIS further teaches “For adhesives applications, the uncured resin, which comprises a polymer blend of the thermoset component and the linear polymer is dissolved in a suitable solvent or combination of solvents… After application of the adhesive composition, solvent is removed by drying and the adhesive is cured” (column 20, lines 41-49), i.e. wherein the monomer mixture comprises one or more thermoplastic polymers solvated into the liquid monomer mixture.
LANDIS further teaches “It is homogeneous with no phase separation and has overall enhanced thermomechanical properties, such as compressive modulus and toughness” (column 4, lines 24-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the monomer mixture comprises one or more thermoplastic polymers solvated into the liquid monomer mixture in the process of COLEMAN because LANDIS teaches that such semi-interpenetrating networks have improved thermomechanical properties.
As for claim 12, Coleman specifically teaches “The composites and optical devices made in accordant with the invention may also be provided with one or more adhesives to laminate the composite or components of the composite of the present invention to another film, surface or substrate or to another component to manufacture the composite.. Such adhesives include both optically clear and diffuse adhesives,” (column 29, lines 1-8). It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the monomer mixture is dispensed directly between a display module and a cover lens in the process of COLEMAN, LANDIS and PATER because COLEMAN teaches that any desired component can be bonded to its display module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717